Citation Nr: 0944715	
Decision Date: 11/24/09    Archive Date: 12/04/09

DOCKET NO.  07-30 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Denver, Colorado


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU), 
to include on an extra-schedular basis, pursuant to 38 C.F.R. 
§§ 3.321(b(1) and 4.16(b).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1973 to 
December 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2007 rating decision which, 
inter alia, denied a TDIU.  The Veteran filed a notice of 
disagreement (NOD) in February 2007, and the RO issued a 
statement of the case (SOC) in September 2007.  The Veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) in September 2007.

In August 2009, the Veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  The Veteran has been awarded service connection for 
residuals left acromioclavicular separation, postoperative 
(rated as 20 percent disabling), and residuals scar, left 
shoulder associated with residuals left acromioclavicular 
separation, postoperative (rated as 10 percent disabling).  
The Veteran's combined disability rating is 30 percent.

3.  The Veteran's service-connected disabilities do not meet 
the minimum percentage requirements for award of a TDIU, and 
these disabilities are not shown to prevent him from 
obtaining or retaining substantially gainful employment. 




CONCLUSION OF LAW

The criteria for a TDIU, to include on an extra-schedular 
basis, pursuant to 38 C.F.R. §§ 3.321(b(1) and 4.16(b), are 
not met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 
4.18, 4.19 (2009). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases (to include claims for a TDIU), a claimant 
must be provided with information pertaining to assignment of 
disability ratings, as well as information regarding the 
effective date that may be assigned.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO)  
Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, the RO in a December 2006 pre-rating letter, 
provided notice to the Veteran regarding what information and 
evidence was needed to substantiate the claim for a TDIU.  
This letter also informed the Veteran of what information and 
evidence must be submitted by the appellant and what 
information and evidence would be obtained by VA.  This 
letter specifically informed the Veteran to submit any 
evidence in his possession pertinent to the claim and 
provided the Veteran with information pertaining to VA's 
assignment of disability ratings and effective dates, as well 
as the type of evidence that impacts those determinations, 
consistent with Dingess/Hartman.  The February 2007 rating 
decision reflects the initial adjudication of the claim for a 
TDIU after issuance of this letter.  Hence, the December 2006 
letter meets VCAA content of notice and timing requirements.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent objective 
evidence associated with the claims file consists of the 
Veteran's service treatment records, private records, VA 
medical records and the reports of VA examinations in 
September 1997, March 2006 and March 2009.  Also of record 
and considered in connection with the appeal is the 
transcript of the Veteran's Board hearing, as well as various 
written statements provided by the Veteran and by his 
representative, on his behalf.  No further RO action on the 
claim, prior to appellate consideration, is required.

In sum, the duties imposed by the VCAA have been considered 
and satisfied.  As indicated, the Veteran has been notified 
and made aware of the evidence needed to substantiate this 
claim, the avenues through which he might obtain such 
evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to 
obtain or development required to create any additional 
evidence to be considered in connection with the claim.  
Consequently, any error in the sequence of events or content 
of the notice is not shown to prejudice the Veteran or to 
have any effect on the appeal.  Any such error is deemed 
harmless and does not preclude appellate consideration of the 
claim on appeal, at this juncture.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006);, 20 Vet. App. at 543 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

II.  Analysis

Under the applicable criteria, total disability ratings for 
compensation based upon individual unemployability may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  See 38 
C.F.R. §§ 3.340, 3.34l, 4.16(a). 

In this case, service connection is in effect for residuals 
left acromioclavicular separation, postoperative (rated as 20 
percent disabling), and residuals scar, left shoulder 
associated with residuals left acromioclavicular separation, 
postoperative (rated as 10 percent disabling).  The Veteran's 
combined disability rating is 30 percent.  Thus, he does not 
meet the minimum TDIU percentage requirements because his 
service-connected disabilities constitute a total disability 
of less than 70 percent.  38 C.F.R. § 4.16(a).

However, entitlement to a total rating, on an extra-schedular 
basis, may nonetheless be established, in exceptional cases-
and pursuant to specifically prescribed procedures-when  a 
veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities.  See 38 C.F.R. §§ 3.321(b)(a) and 4.16(b).

The central inquiry is whether the Veteran's service 
connected disabilities, alone, are of sufficient severity to 
produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Consideration may be given to a veteran's 
education, special training, and previous work experience, 
but not to his age or to the impairment resulting from 
nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 
4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 
(1993).

The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment.  The ultimate question, however, 
is whether a veteran is capable of performing the physical 
and mental acts required by employment, not whether he can 
find employment.  Van Hoose, 4 Vet. App. at 363.

In this case, the record reflects that the Veteran graduated 
high school.  He worked in production and as a truck driver 
which involved loading and unloading.  

On VA examination in September 1997, the Veteran reported 
that he separated his left shoulder in service and had since 
experienced pain with repetitive motion.

On VA examination in March 2006, the Veteran reported that he 
had undergone 4 separate operations for his left shoulder.  
He reported constant pain of his left shoulder.  The examiner 
noted that the Veteran was working as a truck driver and had 
been doing so for the last 10 years.  He had no missed time 
due to work.  The Veteran reported that he would drive with 
his right arm more than his left and he got others to help 
when he had to unload material from his truck.

In a January 2007 addendum, the VA examiner opined that it 
appeared that the Veteran remained fully employable and any 
effect on his usual occupation had not effected the 
successful completion of the Veteran's current job.

On VA examination in March 2009, the Veteran reported that he 
had a worsening of his shoulder disability since his last 
examination.  The examiner indicated that the Veteran was 
doing general labor and noted that some days were lost due to 
his shoulder.  

Notwithstanding the Veteran's assertions in this case, the 
Board finds that the competent, probative evidence simply 
does not support a finding that the Veteran's service-
connected disabilities render him unable to obtain or retain 
substantially gainful employment.  On the contrary, as 
indicated above, the only medical evidence to address this 
point weighs against the claim.  The author of the January 
2007 medical opinion indicated that the Veteran remained 
employable, and the more recent medical evidence reflects 
that, as of March 2009, he continued to work.  While, as 
indicated, the Veteran lost some work days due to his 
service-connected shoulder disability, some interference with 
employment is contemplated by the assigned ratings for the 
disability; more than that simply is not shown.  Moreover, 
even if the worsening of the Veteran's left shoulder 
supported assignment of a higher rating for that disability, 
such would not, alone, be dispositive of the TDIU question.  
The fact remains that the Veteran's service-connected 
disabilities-either individually or in concert-simply are 
not medically shown to preclude all forms of employment 
consistent with the Veteran's education and experience.  
Significantly, neither the Veteran nor his representative has 
presented or identified competent, supporting evidence, 
despite being given opportunities to do so.

As such, the Board must conclude that the criteria for 
invoking the procedures of 38 C.F.R. 4.16 (b) for assignment 
of a TDIU on an extra-schedular basis are not met.  

In addition to the objective evidence, the Board has 
considered the Veteran's assertions, to include his hearing 
testimony that he is not currently employed.  However, to 
whatever extent the Veteran (and his representative, on his 
behalf) are attempting to establish the Veteran's 
unemployability on the basis of assertions, alone, such 
attempt must fail.  Neither is shown to have any medical 
training or expertise in vocational matters, so as to be able 
to competently render a probative (i.e., persuasive) opinion 
on the matter upon which this claim turns.  See, e.g., 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman is 
generally not capable of opining on matters requiring medical 
knowledge).  As such, the lay assertions in this regard have 
no probative value, and cannot, without more, serve to 
controvert the medical evidence noted above.

For all the forgoing reasons, the Board finds that the claim 
for a TDIU, to include on an extra-schedular basis, must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as competent, probative evidence does not 
support the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


ORDER

A TDIU, to include on an extra-schedular basis, pursuant to 
38 C.F.R. §§ 3.321(b(1) and 4.16(b), is denied. 



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


